Citation Nr: 1336144	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a disability of the joints, to include osteoarthritis.

3.  Entitlement to service connection for a gastrointestinal disability, to include Celiac disease.

4.  Entitlement to service connection for an immune deficiency, to include food and seasonal allergies and vitamin deficiencies. 

5.  Entitlement to service connection for a neurological disability, to include neuropathy. 

6.  Entitlement to service connection for a muscle disability.

7.  Entitlement to service connection for a skin disability.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The appeal was previously before the Board in October 2012 when it was remanded for additional development.  The case has now returned to the Board for further appellate action. 






FINDINGS OF FACT

1.  Sleep apnea is not etiologically related to a disease or injury during active duty service.

2.  Osteoarthritis of the joints was first manifested more than a year after active duty service and is not etiologically related to a disease or injury during active duty service.

3.  Celiac disease is not etiologically related to a disease or injury during active duty service.

4.  Allergic rhinitis had its onset during active duty service. 

5.  An immune deficiency, diagnosed as food allergies and vitamin deficiencies, is not etiologically related to a disease or injury during active duty service.

6.  Peripheral neuropathy is not etiologically related to a disease or injury during active duty service.

7.  The Veteran does not have a chronic disability manifested by muscle spasms other than food allergies and vitamin D and B-12 deficiencies. 

8.  The Veteran does not have a chronic disability manifested by skin rashes other than food allergies and vitamin D and B-12 deficiencies. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A joint disability, currently diagnosed as osteoarthritis, was not incurred in or aggravated by active duty service and its incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A gastrointestinal disability, diagnosed as Celiac disease, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Allergic rhinitis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  An immune deficiency, currently diagnosed as food allergies and vitamin deficiencies, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Peripheral neuropathy was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

7.  A muscle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  A skin disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the claimed disabilities as they are part of a single disease process incurred during active duty service.  He specifically argues that his conditions are manifestations of an undiagnosed illness due to active service in the Persian Gulf.  Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2013).  The Veteran's service records document that he received the Southwest Asia Service medal, but was stationed at Incirlik Air Base in Turkey from December 1994 to April 1995.  38 C.F.R. § 3.317(d)(2) specifically defines the Southwest Asia theater of operations and does not include Turkey in the designated geographic area.  Therefore, the provisions of 38 C.F.R. § 3.317  are not for application in this case.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Sleep Apnea and a Joint Disability

The Veteran contends that service connection is warranted for sleep apnea and a joint disability as they were incurred due to active duty service in Turkey.  He testified during the April 2012 hearing that he noticed the onset of symptoms associated with all his disabilities soon after his arrival to a duty assignment in Spain after service in Turkey.  

The Board finds that the record establishes the presence of current disabilities diagnosed as obstructive sleep apnea and osteoarthritis.  A sleep study performed at a private facility in September 2004 confirmed the presence of sleep apnea, and the condition was also diagnosed by a VA examiner in December 2012.  Private treatment records document findings of osteoarthritis dating since June 2004 and the Veteran has complained of pain in his knees and other joints.  The December 2012 VA examiner diagnosed bilateral knee arthritis.  Therefore, the record establishes current disabilities diagnosed as sleep apnea and osteoarthritis. 

The Veteran also contends that service connection is warranted for bilateral shin splints.  Although service treatment records show a diagnosis of shin splints in June 1996, the in-service finding of a disability cannot serve to demonstrate the presence of a current disability for the purposes of establishing service connection.  The claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The Veteran's claim for service connection was received in September 2007, therefore, the finding of shin splints more than 10 years earlier does not satisfy the first element of service connection.  Thus, with respect to the Veteran's claim for a joint disability, the Board will limit its decision to whether service connection is warranted for osteoarthritis.  

The Board must now determine whether the record demonstrates any in-service injuries.  Service treatment records are negative for complaints or treatment related to sleep apnea.  Regarding joint complaints, the Veteran sustained a left knee injury in April 1979 when he slipped and fell on a wet floor.  He was diagnosed with a knee contusion and an X-ray conducted in May 1979 was negative for any evidence of an acute injury.  In December 1979, the Veteran reported continuing left knee pain and a diagnosis of rule out chondromalacia was rendered; however, it does not appear that he received any follow-up treatment or a firm diagnosis.  Almost 20 years later in November 1997, the Veteran again complained of left knee pain and was diagnosed with a left knee sprain.  He also incurred a right wrist sprain in July 1985.  The June 1998 examination for retirement was normal for all systems and the Veteran denied experiencing frequent trouble sleeping, arthritis, a joint deformity, or a "trick" or locked knee.  Although service records only document injuries to the left knee and right wrist, the Veteran testified in April 2012 that he noticed the onset of sleeping problems and joint pain in approximately 1995, following his return from a service assignment in Turkey.  The Veteran is competent to report injuries during service and the Board will resolve all doubt on his behalf and find that the second element of service connection-the presence of in-service injuries-are demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic joint conditions or sleep apnea were noted on the June 1998 retirement examination.  There is also no evidence of arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest medical evidence related to arthritis dates from June 2004, more than five years after discharge, when the Veteran's private doctor diagnosed osteoarthritis.  There is also no medical evidence of sleep apnea until June 2004, when the Veteran's private allergist diagnosed sleep apnea.  A sleep test performed in September 2004 confirmed the finding of apnea.  The absence of any clinical evidence for years after service weighs the evidence against a finding that sleep apnea or arthritis were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent medical evidence is also against a nexus between service and the Veteran's sleep apnea and arthritis of the joints.  None of the Veteran's treating physicians have related his disabilities to service, and the only medical opinion of record, that of the December 2012 VA examiner, weighs against the claims.  After reviewing the claims file, the VA examiner concluded that the Veteran's sleep apnea and arthritis were less likely due to service.  Instead, the examiner found that the Veteran's sleep apnea was etiologically related to obesity while osteoarthritis was related to age and obesity.  The contents of the service records did not support the Veteran's claims and the onset of the conditions was clearly documented in the medical records as occurring several years after service.  The December 2012 VA examiner's opinion was well-reasoned and supported with reference to evidence in the claims file.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements and testimony of the Veteran and his wife connecting his sleep apnea and joint arthritis to active duty service.  As lay persons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board therefore finds that the Veteran's opinion as to the cause of his disabilities simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board acknowledges that the Veteran is competent to testify as to observable symptoms and he reported that his disabilities began during active duty following his return from service in Turkey.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a clear history of continuous symptoms since active duty service; however, his testimony indicated the onset of the claimed conditions during service with symptoms still occurring in the present day.  The Board interprets these statements as describing a continuity of symptomatology.  Although sleep apnea is not a chronic disease listed in 38 C.F.R. § 3.309 and not capable of service connection under 38 C.F.R. § 3.303(b), the Board will discuss the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the credibility of the Veteran's reported history of continuous sleeping problems and joint pain since service is reduced.  Service records show that the Veteran's systems were normal upon examination at the time of his retirement physical.  He also specifically denied experiencing joint deformities, knee pain, or frequent trouble sleeping on the accompanying report of medical history.  The record also contains other lay statements indicating the Veteran's disabilities began after his retirement from military service.  The Veteran's wife testified in April 2012 that she began to notice the Veteran snoring in 1998 when they moved to Alabama following his military retirement.  December 2008 statements from the Veteran's daughter and a family friend also date the onset of the Veteran's disabilities to when he was employed as a civilian in Alabama.  The inconsistent history provided by the Veteran and his friends and family reduces the credibility of his reported continuity of symptoms since service.  The Veteran's statements are clearly outweighed by the competent evidence weighing against the claim, including the medical opinion of the December 2012 VA examiner. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was several years after his separation from active duty service.  In addition, the weight of the evidence of record, even with consideration of the Veteran's reports of a continuity of symptoms, is against a nexus between sleep apnea and arthritis and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Gastrointestinal Disability

The Veteran contends that service connection is warranted for a chronic gastrointestinal disability.  The record establishes a current disability; the Veteran was diagnosed with Celiac disease by his primary care physician in early 2007 and the diagnosis was confirmed upon VA examination in December 2012.  Although laboratory testing performed in connection with a gastrointestinal consultation in January 2007 indicated that the Veteran tested negative for Celiac, subsequent private treatment records and physicians have consistently noted a diagnosis of Celiac disease.  The Board therefore finds that the first element of service connection-a current disability-is present. 

Service records also document an in-service injury.  The Veteran complained of gastrointestinal symptoms on three occasions during service; first, in March 1980 he reported a nervous stomach and was diagnosed with an upset stomach.  Several years later, in April 1988, he was diagnosed with gastritis following complaints of an upset stomach.  The Veteran then reported to the emergency room of a naval hospital in September 1993 with vomiting and diarrhea and was diagnosed with gastroenteritis.  His abdomen was normal at the June 1998 retirement examination and he denied experiencing frequent indigestion or stomach trouble on the accompanying report of medical history.  The Board finds that the documentation of three episodes of acute stomach trouble establishes the second element of service connection, an in-service injury. 

The Board must now determine whether the evidence establishes a link between the Veteran's Celiac disease and in-service stomach complaints.  Service records do not indicate such a link; the Veteran was treated only three times for gastrointestinal problems during his more than 20 years of active service.  No chronic conditions were diagnosed and in each case the Veteran's symptoms appear to have resolved.  No gastrointestinal abnormalities were documented at the June 1998 retirement examination and the Veteran specifically denied experiencing frequent indigestion or stomach trouble.  There is also no post-service medical evidence of Celiac disease until several years after service.  In June 2004, the Veteran complained of recurrent abdominal cramps and diarrhea to his allergist and requested testing for Celiac disease.  Laboratory tests for Celiac disease performed later in June 2004 were negative.  The Veteran's primary care physician referred him to a gastroenterologist in January 2007 and while testing for Celiac disease was again reported as normal, the Veteran has continued to receive treatment for the disorder since that time.  The lack of clinical evidence in the six years between the Veteran's retirement from service and the June 2004 reports of abdominal symptoms weighs against a nexus between the Celiac disease and service.  Maxson, supra. 

The competent medical evidence also clearly weighs against the claim for service connection.  The Veteran has not submitted any medical evidence in support of the claim and the record contains the opinion of a December 2012 VA examiner weighing against it.  After reviewing the complete claims file and physically examining the Veteran, the VA examiner concluded that the Veteran's Celiac disease was less likely as not due to service.  The examiner found that service records did not include evidence of the chronic condition Celiac disease and treatment records clearly documented the onset of the disorder several years after service.  The examiner also found that the Veteran's Celiac disease was due to a genetic abnormality and not any incident of military service.  

As for the Veteran's testimony connecting his Celiac disease to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a gastrointestinal disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Furthermore, while the Board interprets the Veteran's testimony as reporting a continuity of symptoms since service, Celiac disease is not a chronic disease under 38 C.F.R. § 3.309 and is not capable of service connection under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any event, the Board finds that the Veteran's reports of continuous symptoms are outweighed by the evidence against the claim, including the opinion of the December 2012 VA examiner and the Veteran's own denial of gastrointestinal symptoms during the June 1998 retirement examination.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

In sum, the earliest objective evidence of chronic Celiac disease dates from several years after the Veteran's retirement from active duty service.  The Board has considered the statements of the Veteran in support of the claim, including his reports of a continuity of symptoms, but finds that they are outweighed by the competent evidence against the claim.  As the balance of the evidence of record is against a nexus between the Veteran's Celiac disease and his stomach complaints during service, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Immune Deficiency

The Veteran contends that service connection is warranted for a disability characterized as an immune deficiency.  Initially, the Board finds that service connection is warranted for allergic rhinitis as it clearly had its onset during active duty service.  The condition was diagnosed by the December 2012 VA examiner and service records document consistent complaints of seasonal allergies and rhinitis throughout the Veteran's 20 years of active duty.  In January 1998, the Veteran was referred to a civilian allergy center, and his symptoms were consistent with rhinitis.  The December 2012 VA examiner also provided an opinion in support of the claim, finding that allergic rhinitis was mostly like due to military service.  As all three elements are present, service connection is warranted with respect to the allergic rhinitis aspect of the claim for service connection for an immune deficiency.  

The record also establishes the presence of other disabilities characterized as an immune deficiency.  In January 2007, the Veteran tested positive for various food allergies including corn, wheat, peanuts, pineapple, and orange.  A January 2009 statement from his primary care physician also indicates diagnoses of vitamin D and B-12 deficiencies.  These findings were confirmed by the December 2012 VA examiner.  Thus, the record demonstrates the presence of immune deficiencies diagnosed as food allergies and vitamin D and B-12 deficiencies.  

Although current disabilities are manifested by the record, service treatment records do not document any in-service injuries or instances of food allergies or vitamin deficiencies.  Although the Veteran was treated on multiple occasions for seasonal allergies and rhinitis, manifested by sinus and various cold-like symptoms, service records do not contain any findings of food allergies or vitamin deficiencies.  Additionally, skin testing for various allergens in January 1998 was negative.  The Veteran was physically normal at the June 1998 retirement examination and he did not report any symptoms possibly associated with an immune deficiency on the accompanying report of medical history.  The Veteran is considered competent to report injuries in service, but his testimony regarding any in-service occurrence of his food allergies or vitamin deficiencies is unclear.  The Veteran initially reported that he began to experience symptoms associated with an immune deficiency shortly after his retirement from service when he began a civilian job in Birmingham, Alabama.  However, later during the hearing he testified that all his claimed conditions began while he was stationed in Spain following service in Turkey.  As service records are clearly negative for food or vitamin abnormalities, the Board finds that the medical and lay evidence does not establish an in-service injury.
The record also does not establish a nexus between the Veteran's food allergies and vitamin deficiencies and any incident of active duty service.  As noted above, service records are negative for complaints or treatment related to the claimed disabilities.  None of the Veteran's treating physicians have related the diagnosed conditions to military service and the only medical opinion of record, that of the December 2012 VA examiner, weighs against the claim.  The VA examiner concluded that the Veteran's disabilities were less likely due to service and identified other etiologies for the food allergies and vitamin D and B-12 deficiencies.  The food allergies were attributed to a genetic condition while the vitamin deficiencies were due to the Veteran's restricted diet resulting from nonservice-connected Celiac disease and food allergies.  The VA examiner also observed that service records were negative for evidence of the conditions.  The onset of the Veteran's food allergies and vitamin deficiencies was clearly documented in the post-service treatment records as occurring several years after his retirement from active duty.  

The Board has considered the testimony of the Veteran connecting his food allergies and vitamin deficiencies to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as reactions to certain foods, but notes that his statements regarding the onset of his allergies are not clear.  In any event, his opinion as to the cause of the disabilities on appeal simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

Food allergies and vitamin deficiencies are not chronic diseases under 38 C.F.R. § 3.309 to allow for service connection on a presumptive basis based on a continuity of symptoms in accordance with 38 C.F.R. § 3.303(b).  Furthermore, the Board does not find that the Veteran has reported a continuity of symptoms since service.  His hearing testimony indicated the onset of some symptoms during service, but the Veteran has also reported that he began to experience reactions to certain foods after his retirement from active duty.  Similarly, December 2008 statements from his daughter and a family friend also date the start of the Veteran's immune problems from his civilian employment in Alabama.  Thus, the record does not establish reports of a continuity of symptoms since service.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's food allergies and vitamin D and B-12 deficiencies was several years after his separation from active duty service.  There are no findings of an in-service injury or manifestation of the conditions and no medical evidence linking them to military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Neurological Disability

The Veteran contends that service connection is warranted for a neurological disability as it was incurred during active duty service in Turkey.  Neuropathy was diagnosed during a January 2007 gastrointestinal consultation and the Veteran has continued to receive treatment for peripheral neuropathy from his primary care physician.  Neuropathy was also diagnosed at the December 2012 VA examination.   Therefore, the record establishes the presence of a current disability.  

Service records do not document an in-service injury.  There are no complaints or treatment related to a neurological disability.  While the Veteran reported experiencing numbness in the left upper extremity on one occasion during service, the final diagnosis was unrelated to the neurological system.  In January 1987, the Veteran was seen at a military hospital with complaints of numbness in his left arm extending to the shoulder and shortness of breath.  He stated that the problem began soon after fumigating his house and the diagnosis was hyperventilation secondary to chemical exposure.  The Veteran was neurologically normal at the June 1998 retirement examination and he denied neuritis or neurological problems on the accompanying report of medical history.  As noted above, although the Veteran testified generally that all his claimed disabilities had their onset during active duty service after his return from Turkey, he also testified that his specific neurological symptoms began when he was working a civilian job in Alabama.  Thus, the objective and lay evidence does not establish an in-service injury. 

The competent medical evidence also establishes that the Veteran's peripheral neuropathy is related to nonservice-connected Celiac disease and vitamin deficiencies rather than military service.  During a February 2007 urology consultation, the examining physician observed that the Veteran had been diagnosed with neuropathy associated with Celiac disease.  The December 2012 VA examiner also diagnosed peripheral neuropathy due to vitamin D and B-12 deficiencies.  The Board has considered the Veteran's statements relating his neuropathy to service, but he is not considered competent to render an opinion addressing medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  In any event, the Veteran's lay statements are clearly outweighed by the medical opinions against the claim.  

Peripheral neuropathy is not a chronic disease under 38 C.F.R. § 3.309 to allow for service connection on based on a continuity of symptoms in accordance with 38 C.F.R. § 3.303(b).  Furthermore, the Board does not find that the Veteran has reported a continuity of symptoms since service.  His hearing testimony indicated the onset of some symptoms during service, but the Veteran has also reported that he began to experience neurological symptoms after his retirement from active duty.  Similarly, December 2008 statements from his daughter and a family friend also date the start of the Veteran's disabilities from his civilian employment in Alabama.  Thus, the record does not establish reports of a continuity of symptoms since service.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's neuropathy was almost 10 years after his separation from active duty service.  There are no findings of an in-service injury or manifestation of the condition and no medical evidence linking it to military service.  Instead, the medical evidence shows that the Veteran's peripheral neuropathy is associated with nonservice-connected Celiac disease and vitamin deficiencies.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Muscle and Skin Disabilities

The Veteran contends that service connection is warranted for muscle and skin disabilities due to active duty service.  The Board finds that the record does not establish the presence of chronic disabilities.  Service treatment records are negative for complaints or treatment related to muscle or skin disabilities.  The Veteran's systems were normal upon physical examination at the June 1998 retirement examination and he denied symptoms such as cramps in his legs, joint pain, and skin diseases on the accompanying report of medical history.  

The post-service records document treatment for muscle spasms and skin rashes, but these complaints are characterized as symptoms associated with other chronic disabilities.  In October 2006, the Veteran complained to his primary care physician of rashes on his face and extremities.  The doctor attributed these rashes to an allergic reaction to medication.  Several months later, in May 2007, the Veteran also reported that he had to wear gloves at work to prevent rashes from chemical exposure.  The Veteran has also reported having muscle spasms in connection with his food allergies and vitamin deficiencies.  In January 2007, his private allergist noted the occurrence of involuntary muscle twitches and the Veteran complained of cramps in his bilateral thighs during an appointment with his primary care doctor in August 2007.  During a July 2008 rheumatology consultation, his muscle spasms were found to improve with vitamin D supplements.  The December 2012 VA examiner also did not diagnose any separate disabilities to account for the Veteran's muscle and skin complaints.  Instead, diagnoses of allergies and vitamin D and B12 deficiencies were rendered which were found to account for the Veteran's muscle and skin problems.  Muscle and skin symptoms were also specifically part of the conditions diagnosed by the VA examiner.  Thus, the Veteran's examining physicians have consistently characterized his muscle and skin complaints as manifestations of other disabilities, specifically, allergies and vitamin deficiencies.  Although the Veteran maintains that these conditions are separate and distinct disabilities, the Board finds that the medical evidence outweighs his lay statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board).

The evidence is therefore against a finding of any disability manifested by muscle or skin dysfunction and the Veteran's complaints are clearly associated with nonservice-connected allergies and vitamin deficiencies.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection for muscle and skin disabilities.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported receiving any VA treatment for the disabilities on appeal.  Additionally, the Veteran was provided a proper VA examination and medical opinions in December 2012 in response to his claims.

The Board also finds that VA has complied with the October 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was provided a VA examination and medical opinion in December 2012.  The VA examiner opined that the Veteran's claimed disabilities were not due to service and were separate disease entities.  The case was then readjudicated in a February 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for a disability of the joints, to include osteoarthritis, is denied.

Entitlement to service connection for a gastrointestinal disability, to include Celiac disease, is denied.

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for an immune deficiency, to include food allergies and vitamin deficiencies, is denied. 

Entitlement to service connection for a neurological disability, to include neuropathy, is denied. 

Entitlement to service connection for a muscle disability is denied.

Entitlement to service connection for a skin disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


